Dismissed and Memorandum Opinion filed August 21, 2008







Dismissed
and Memorandum Opinion filed August 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00477-CV
____________
 
RICHARD J. WHEELER, JR. AND KEVIN
FLEMING , Appellants
 
V.
 
SOUTHTRUST BANK, F/K/A BAYSHORE NATIONAL BANK OF LA
PORTE, Appellees
 

 
On Appeal from the
10th District Court
Galveston County,
Texas
Trial Court Cause
No. 03CV0993
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed May 22, 2008.  On August 7, 2008, appellants
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
21, 2008.
Panel consists of Justices Anderson, Fowler, and Frost.